Citation Nr: 9908794	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  94-26 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.


REPRESENTATION


Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1941 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied entitlement to an 
evaluation in excess of 10 percent evaluation for the 
veteran's service-connected bilateral pes planus.  The 
veteran timely appealed this determination to the Board.  
When this matter was previously before the Board in May 1996, 
it was remanded for further development, which has not been 
accomplished.

During the course of this appeal, in February 1997, the RO 
increased the evaluation for the veteran's bilateral pes 
planus to 30 percent, effective December 8, 1993.  However, 
inasmuch as a higher evaluation is available this condition, 
and the veteran is presumed to seek the maximum available 
benefit for a disability, the claim remains viable on appeal.  
See Fenderson v. West, No. 96-947, slip op. at 7-8  (U.S. 
Vet. App. Jan. 20, 1999); AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Indeed, in a statement dated in March 1997 and 
received at the RO that same month, the veteran affirmatively 
expressed his disagreement with the 30 percent evaluation and 
indicated that he wished to continue his appeal.


REMAND

When this matter was previously before the Board in May 1996, 
it was remanded to afford the veteran a VA examination to 
assess the etiology, nature and severity of his bilateral pes 
planus.  In the remand, the Board also instructed the 
examiner to address the etiology, nature and extent of any 
other disorders of the veteran's feet that might be secondary 
to his bilateral pes planus.  The Board indicated that the 
claims file was to be made available to the physician who 
conducted the examination.

As the veteran representative points out in written argument 
dated in February 1999, a review of the November 1996 VA 
podiatric examination report shows that the examiner did not 
provide opinion as to the nature and etiology of any 
disorders of the veteran's feet that might be related to his 
service-connected bilateral pes planus.  In addition, as 
noted by the veteran's representative, it does not appear 
that the examiner had the opportunity to review the veteran's 
medical records prior to the preparation of his report.  
While the Board acknowledges that the RO, in fact, increased 
the veteran's evaluation on remand, this fact, alone, does 
not obviate the need for the requested information since the 
maximum available benefit has not bee granted.  Accordingly, 
the Board agrees with the veteran's representative that a 
further remand is required, even though such action will, 
regrettably, further delay a decision in this appeal.  

As recently held by the United States Court of Appeals for 
Veterans Claims (formerly, the United States Court of 
Veterans Appeals), 

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of 
Stegall, the Board must remand this claim for compliance of 
the directives contained in the December 1997 remand.

In addition, the Board observes that a careful review of the 
claims folder reveals the veteran has complained that his 
service-connected bilateral pes planus is productive of spasm 
and "extreme" foot pain.  The Board also observes that the 
veteran has received significant treatment for his bilateral 
pes planus since the most recent VA examination, which was 
conducted in May 1996.  In this regard, the Board notes that 
the medical evidence shows that, despite the use of orthotics 
and a cane, the veteran has significant difficulty ambulating 
and suffers from severe pain on motion and a loss of sensory 
perception to pinprick of a protective sensation in his feet.  
The evidence also discloses that he has arthritis in his feet 
as well as multiple foot deformities.  As such, the Board 
concludes that a contemporaneous and through VA examination, 
to include an opinion as to the relationship, if any, between 
any other diagnosed disorders of the feet and pes planus, is 
necessary to assess the current severity of the service-
connected disability.  All outstanding treatment records 
should be obtained and associated with the claims file prior 
to having the veteran undergo further examination.

Finally, the Board notes that, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  Those provisions do not specifically appear to have 
been considered in the instant case.  Thus, the examiner 
should address the existence of such factors as those 
outlined above, and the RO should consider the applicability 
of the above-cited legal authority in its adjudication of the 
increased rating claim. 

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran, dated since January 1998 from 
the VA Medical Centers in Leavenworth, 
Kansas and Kansas City, Missouri, as well 
as from any other facility or source 
identified by the veteran.  However, if 
any such records are not available, or 
the search any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  The RO should also schedule the 
veteran for a VA examination, to be 
conducted by an appropriate specialist, 
to determine the nature and severity of 
his service-connected bilateral pes 
planus, as well as the etiology of any 
other diagnosed foot disorders.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All appropriate tests and studies, to 
include X-rays, should be conducted, and 
all clinical findings should reported in 
detail.  The examiner must specifically 
offer an opinion as to the relationship, 
if any, between service-connected pes 
planus and any other diagnosed disorders, 
and, if no relationship is found to 
exist, whether the effects of the 
service-connected pes planus can be 
separated from the symptomatology 
attributable to any other foot disorder.

The examiner should render specific 
findings as regards objective evidence of 
pain on motion, weakness, excess 
fatigability, and incoordination, as well 
as whether, and to what extent, the 
veteran experiences functional loss 
during flare-ups of pain and/or weakness 
of his feet (to include with use or upon 
activity) as a result of the service-
connected disability.  To the extent 
possible, such findings should be 
quantified in terms of additional degrees 
of limited motion.  Further, the examiner 
should indicate, as a result of the 
service-connected disability:  (1) 
whether, and to what extent, the veteran 
exhibits pronation of the feet; (2) 
whether there is evidence of tenderness 
on the plantar surface of the veteran's 
feet; and (3) whether the veteran has 
inward displacement or spasm of the tendo 
achillis on manipulation that is not 
improved by orthotics.  If the examiner 
is unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly so 
state.  

The physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a typewritten 
report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If actions taken are 
deficient in any manner, appropriate 
corrective action should be undertaken.  

4.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claim for an evaluation in 
excess of 30 percent for his service-
connected bilateral pes planus on the 
basis of all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law, specifically 
to include all pertinent legal authority 
cited to in the body of this remand.  The 
RO also should consider whether an 
increased rating on an extra-schedular 
basis, pursuant to 38 C.F.R. 
§ 3.321(1998), is warranted.  The RO 
should provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

5.  If the benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and to ensure that all due 
process requirements are met.  It is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument while the case is in remand status.  See Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and  Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 7 -


